           Case 4:19-cv-00076-CDL Document 5 Filed 06/11/19 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

PEDRO J. BURGOS,                       §
                                       §
              Plaintiff,               §
      v.                               §      CIVIL ACTION
                                       §      FILE NUMBER: 4:19-CV-00076-CDL
OPTION ONE MORTGAGE CORP.              §
n/k/a SAND CANYON CORP.                §      MOTION TO REMAND CASE
                                       §
              Defendant.               §

  MOTION TO REMAND THIS CASE BACK TO THE SUPERIOR COURT
  DUE TO A LACK OF SUBJECT-MATTER JURSIDCITON, MOOTNESS,
      REMOVAL IS UNTIMELY AND OTHER GROUNDS TO WIT

      COMES NOW, PEDRO J. BURGOS, the Plaintiff in this action and hereby

move this Court to remand this case back to the Superior Court of Muscogee County

pursuant to 28 U.S.C. § 1447(c) due to: (1) lack of subject-matter jurisdiction and

(2) the removal is untimely as a matter of law as shown in this motion to wit:

                I. LACK OF SUBJECT-MATTER JURISDICTION

      1. First, this Court lacks subject-matter jurisdiction over this case, because

the Superior Court of Muscogee County, has exclusive and original subject-matter

jurisdiction over the real property pursuant according to Georgia Constitution,

Article VI § IV ¶ I which reads: “The superior courts shall have jurisdiction in all

cases, except as otherwise provided in this Constitution. They shall have exclusive

jurisdiction over trials…. in cases respecting title to land.” Moreover, Georgia law

provides that in cases respecting title to land under O.C.G.A. § 44-2-60 states: “For

the purpose of enabling all persons owning real estate within this state to have the


                                     Page 1 of 6
         Case 4:19-cv-00076-CDL Document 5 Filed 06/11/19 Page 2 of 6



title thereto settled and registered as prescribed by this article, the superior court of

the county in which the land is located shall have exclusive original jurisdiction of

all petitions and proceedings had thereupon.”        Therefore, because Georgia law

control with respect to this quiet title action, this Court lack subject-matter

jurisdiction pursuant to Georgia laws and that Georgia law governed according to

the Federal Rule of Decision Act. See, 28 U.S.C. § 1652.

      2. Secondly, this Court lacks subject-matter jurisdiction over this case under

the doctrine of prior exclusive jurisdiction, set by the United States Supreme Court,

in which the Supreme Court held that, whichever Court first obtains jurisdiction

over the res, shall retain such exclusive jurisdiction over it.       See, Marshall v.

Marshall, 547 U.S. 293, 308, 126 S.Ct. 1735, 164 L.Ed.2d 480 (2006).

      3. Under the prior exclusive jurisdiction doctrine, however, "when one court is

exercising in rem jurisdiction over a res, a second court will not assume in rem

jurisdiction over the same res." Id. (quoting Marshall v. Marshall, 547 U.S. 293, 311

(2006)) (citing Princess Lida of Thurn & Taxis v. Thompson, 305 U.S. 456, 466-67

(1939)). “Although the doctrine is based at least in part on considerations of comity

and prudential policies of avoiding piecemeal litigation, it is no mere discretionary

abstention rule. Rather, it is a mandatory jurisdictional limitation.” Id. (quoting

State Eng'r v. S. Fork Band of Te-Moak Tribe of W. Shoshone Indians, 339 F.3d 804,

810 (9th Cir. 2003)). Consequently, “[i]f the doctrine applies, federal courts may not

exercise jurisdiction.” Id. at 1044. See, NRZ REO X, LLC v. 7440 McKee Road et al,

Civil Action No. SU-19-CV-1033 (2019) (Muscogee Superior Court April 17 th, 2019).

                                      Page 2 of 6
         Case 4:19-cv-00076-CDL Document 5 Filed 06/11/19 Page 3 of 6



      4. Finally, this Court lacks subject-matter jurisdiction under the local action

doctrine which: “vests exclusive jurisdiction over specified types of actions involving

real property in the forum where the property is located.”       See, Eldee-K Rental

Props., LLC v. DIRECTV, Inc., 748 F.3d 943, 946 (9th Cir. 2014); see also United

States v. Byrne, 291 F.3d 1056, 1060 (9th Cir. 2002) ("The federal district courts'

jurisdiction over actions concerning real property is generally coterminous with the

states' political boundaries."). This action involves wrongful foreclosure and real

properly located with the exclusive jurisdiction of Muscogee County, Georgia and

thus is a local action within the State of Georgia. Therefore, removal was improper,

and this Court lacks subject-matter jurisdiction over this local action.

    II. DEFENDANT’S REMOVAL IS UNTIMELY AS A MATTER OF LAW

      1. First, the Plaintiff aver that Defendant’s removal of this case is untimely

as a matter of Federal law. The removal is untimely from the date, Defendant first

received service of the Summons, Complaint and discovery through its legal agent,

the Georgia Secretary of State by Michael T. Rivers, Court-Appointed Process

Server on June 14th, 2013. Thus, the Defendant have consented to the Georgia

Secretary of State to be its agent according to Georgia law pursuant to O.C.G.A. §

14-2-1520(c). Therefore, service of process upon the Georgia Secretary of State was

service upon the Defendant in this action as a matter of Georgia law. Moreover, a

parallel case for quiet title is pending in the Superior Court. See, NRZ REO X, LLC

v. 7440 McKee Road et al, Civil Action No. SU-19-CV-1033 (2019). Therefore, the

removal was improper, and this Court lacks jurisdiction under Marshell, supra.

                                      Page 3 of 6
         Case 4:19-cv-00076-CDL Document 5 Filed 06/11/19 Page 4 of 6



      2. Finally, the removal is also untimely as this case was removed to this

Court, more than (4) years after entry of the State Court final judgment in clear

violation of the (1) year equitable provision under 28 U.S.C. § 1446(c)(3)(B).

      3. Moreover, the statute later provides that if: “the district court finds that the

plaintiff deliberately failed to disclose the actual amount in controversy to prevent

removal, that finding shall be deemed bad faith under paragraph (1).”           See, 28

U.S.C. § 1446(c)(3)(B).    Thus, Plaintiff’s Complaint and the Notice of Removal

clearly show on their face that Plaintiff properly disclosed the amount in

controversy in this action which shows no bad faith on the part of the Plaintiff as

this Court have said in the past. See, Public Service Towers, Inc. v. Best Buy Stores,

LP, 28 F.Supp.3d 1313 (M.D. Ga. 2014). Therefore, this Court must conclude that

Defendant’s removal of this case is barred by the (1) year statute of limitation.

                                 III. CONCLUSION

      1. The Court clearly lacks subject-matter jurisdiction over this case which

prevent any litigation in this Court of matters. If it appears at any time that a

District Court lacks subject matter jurisdiction over a case removed, the District

Court must remand the case as required by Federal law. See, 28 U.S.C. § 1447(c);

See also White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). Once again, Defendant’s

counsels, have filed yet another frivolous removal of this case. Plaintiff has incurred

time, litigation expenses and cost. Therefore, based upon the forgoing facts of this

case, it should be clear to this Court, that Defendant’s counsel removed this case in

bad faith and it must be deemed frivolous with respect to Defendant’s notice.

                                      Page 4 of 6
         Case 4:19-cv-00076-CDL Document 5 Filed 06/11/19 Page 5 of 6



      2. A parallel case for quiet title is now pending in the Superior Court. See,

NRZ REO X, LLC v. 7440 McKee Road et al, Civil Action No. SU-19-CV-1033

(2019). Therefore, the removal is improper, and this Court lacks jurisdiction under

Marshell, supra.   The Plaintiff and his counsel will move this Court for Rule 11

sanctions and for any cost under 28 U.S.C. § 1447(d) in a separate motion.

      WHEREFORE, the Plaintiff move this Court to remand this case back to the

Superior Court of Muscogee County pursuant to 28 U.S.C. § 1447(c) due to this

Court’s lack of subject-matter jurisdiction and the untimeliness of said removal.

      Respectfully submitted this __11TH,_ , day of June 2019.


                                _____________________________________
                                Frederick S. Jones, Esq.
                                Georgia Bar No. 143066
                                Attorney for the Plaintiff


JOHNSON, JONES, WATKINS & COOPER, P.A.
c/o Frederick S. Jones, Esq.
218 Flat Shoals Church Road
Stockbridge, Georgia 30281
(678) 583-8551 (Office)
Email: black_dragon_talon@yahoo.com




                                     Page 5 of 6
         Case 4:19-cv-00076-CDL Document 5 Filed 06/11/19 Page 6 of 6



                          CERTIFICATE OF SERVICE

      COMES NOW, FREDERICK S. JONES, Attorney for Plaintiff in the

above-styled civil action and certify that I have served the Defendant with a copy of

Plaintiff’s MOTION TO REMAND filed in support by EFC E-Served and or by U.S.

First Class Mail addressed as follows:

                          Mr. Gary J. Toman, Esq.
                          Weinberg Wheeler Hudgins Gunn & Dial
                          3344 Peachtree Road, N.E.
                          Suite 2400
                          Atlanta, GA 30326

      Respectfully submitted this __11th___ , day of June 2019.


                                _____________________________________
                                Frederick S. Jones, Esq.
                                Georgia Bar No. 143066
                                Attorney for the Plaintiff


JOHNSON, JONES, WATKINS & COOPER, P.A.
c/o Frederick S. Jones, Esq.
218 Flat Shoals Church Road
Stockbridge, Georgia 30281
(678) 583-8551 (Office)
Email: black_dragon_talon@yahoo.com




                                     Page 6 of 6
